             Case 1:16-cr-00371-RA Document 816 Filed 10/28/19 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

      - v. -                                                             S3 16 Cr. 371 (RA)

MICHELLE MORTON,

Defendant.


        SUPPLEMENTAL DECLARATION OF NOLA B. HELLER IN SUPPORT
         OF MICHELLE MORTON’S RENEWED MOTION TO WITHDRAW
                          HER GUILTY PLEA

                I, NOLA B. HELLER, declare under penalty of perjury pursuant to Title 28, United

States Code, Section 1746, as follows:

        1.      I am a member of the Bar of this Court and of the firm of Cahill Gordon & Reindel

LLP, counsel for Michelle Morton in the above-captioned action. I submit this declaration based

upon my personal knowledge, in connection with the Reply Memorandum of Law in Support of

Michelle Morton’s Renewed Motion to Withdraw Her Guilty Plea.

        2.      The attached Exhibits bearing Bates prefix “ORRICK_” refer to documents pro-

duced by the government to Ms. Morton on August 2, 2019, and the documents bearing Bates

prefix “MORTON_” followed by eight digits1 refer to documents produced by Orrick Herrington

& Sutcliffe LLP (“Orrick”) on September 16, September 26, and October 7, 2019.

        3.      Attached as Exhibit 1 is a true and correct copy of a document produced by the

government that is Bates stamped ORRICK_00000249.




1
 Documents bearing Bates prefix “Morton_” followed by four digits, previously attached to the Declaration
of Michelle Morton in Support of Her Renewed Motion to Withdraw Her Guilty Plea dated May 15, 2019,
refer to documents that have been submitted by Ms. Morton.
            Case 1:16-cr-00371-RA Document 816 Filed 10/28/19 Page 2 of 7




       4.      Attached as Exhibit 2 is a true and correct copy of a document produced by Orrick

that is Bates stamped MORTON_00060341.

       5.      Attached as Exhibit 3 is a true and correct copy of a document produced by Orrick

that is Bates stamped MORTON_00059181.

       6.      Attached as Exhibit 4 is a true and correct copy of a document produced by the

government that is Bates stamped ORRICK_00002280.

       7.      Attached as Exhibit 5 is a true and correct copy of a document produced by the

government that is Bates stamped ORRICK_00000238.

       8.      Attached as Exhibit 6 is a true and correct copy of a document produced by the

government that is Bates stamped ORRICK_00001460.

       9.      Attached as Exhibit 7 is a true and correct copy of an article published in Law360

titled “The Alan West Story: Why An Innocent Man Pled Guilty” by Gregory Morvillo and Caitlin

C. Sikes, available at https://www.law360.com/articles/800939/the-alan-west-story-why-an-inno-

cent-man-pled-guilty.

       10.     Attached as Exhibit 8 is a true and correct copy of a document produced by the

government that is Bates stamped ORRICK_00000881.

       11.     Attached as Exhibit 9 is a true and correct copy of a document produced by Orrick

that is Bates stamped MORTON_00073979.

       12.     Attached as Exhibit 10 is a true and correct copy of a document produced by Orrick

that is Bates stamped MORTON_00073775.

       13.     Attached as Exhibit 11 is a true and correct copy of a document produced by the

government that is Bates stamped ORRICK_SS00000029.




                                              -2-
       Case 1:16-cr-00371-RA Document 816 Filed 10/28/19 Page 3 of 7



      14.    Attached as Exhibit 12 is a true and correct copy of a document produced by the

government that is Bates stamped ORRICK_SS00000333.

      15.    Attached as Exhibit 13 is a true and correct copy of a document produced by Orrick

that is Bates stamped MORTON_00073974.

      16.    Attached as Exhibit 14 is a true and correct copy of a document produced by the

government that is Bates stamped ORRICK_GM00000 173.

      17.    Attached as Exhibit 15 is a true and correct copy of a document produced by the

government that is Bates stamped ORRICK_00002291.

      18.    Attached as Exhibit 16 is a true and correct copy of a document produced by the

government that is Bates stamped ORRICK_GM000000126.

      19.    Attached as Exhibit 17 is a true and correct copy of a document produced by the

government that is Bates stamped ORRICK_GM000000662.

      20.    Attached as Exhibit 18 is a true and correct copy of a document produced by the

government that is Bates stamped ORRICK_GM00000560.

      21.    Attached as Exhibit 19 is a true and correct copy of a document produced by Orrick

that is Bates stamped MORTON_00073999.

      22.    Attached as Exhibit 20 is a true and correct copy of a document produced by the

government that is Bates stamped ORRICK_GM00000l 75.

      23.    Attached as Exhibit 21 is a true and correct copy of a document produced by Orrick

that is Bates stamped MORTON_00075089.

      24.    Attached as Exhibit 22 is a true and correct copy of a document produced by Orrick

that is Bates stamped MORTON_00075104.




                                            -3-
            Case 1:16-cr-00371-RA Document 816 Filed 10/28/19 Page 4 of 7




      25.     Attached as Exhibit 23 is a true and correct copy of a document produced by Orrick

that is Bates stamped MORTON_00054705.

      26.     Attached as Exhibit 24 is a true and correct copy of a document produced by the

government that is Bates stamped ORRICK_SS00000287.

      27.    Attached as Exhibit 25 is a true and correct copy of a document produced by the

government that is Bates stamped ORRICK_GM00000078.

      28.    Attached as Exhibit 26 is a true and correct copy of a document produced by the

government that is Bates stamped ORRICK_SS00000295.

      29.    Attached as Exhibit 27 is a true and correct copy of a document produced by the

government that is Bates stamped ORRICK_SS00000302.

      30.    Attached as Exhibit 28 is true and correct copy of a document produced by the

government that is Bates stamped ORRICK_SS00000140.

      31.    Attached as Exhibit 29 is a true and correct copy of a document produced by Orrick

that is Bates stamped MORTON_00066768.

      32.    Attached as Exhibit 30 is a true and correct copy of a document produced by Orrick

that is Bates stamped MORTON_00073928.

      33.    Attached as Exhibit 31 is a true and correct copy of a document produced by the

government that is Bates stamped ORRICK 00001280.

      34.    Attached as Exhibit 32 is a true and correct copy of a document produced by the

government that is Bates stamped ORRICK_SS00000204.

      35.    Attached as Exhibit 33 is true and correct copy of a document produced by the

government that is Bates stamped ORRICK_SS00000330.




                                             -4-
       Case 1:16-cr-00371-RA Document 816 Filed 10/28/19 Page 5 of 7



      36.    Attached as Exhibit 34 is a true and correct copy of a document produced by the

government that is Bates stamped ORRICK_GM00000169.

      37.    Attached as Exhibit 35 is a true and correct copy of a document produced by the

government that is Bates stamped ORRICK_SS00000338.

      38.    Attached as Exhibit 36 is a true and correct copy of a document produced by the

government that is Bates stamped ORRICK_SS00000241.

      39.    Attached as Exhibit 37 is a true and correct copy of a document produced by the

government that is Bates stamped ORRICK_00001603.

      40.    Attached as Exhibit 38 is a true and correct copy of a document produced by Orrick

Bates stamped MORTON_00074006.

      41.    Attached as Exhibit 39 is a true and correct copy of a document produced by Orrick

Bates stamped MORTON_00074068.

      42.    Attached as Exhibit 40 is a true and correct copy of a document produced by the

government that is Bates stamped ORRICK_SS00000089.

      43.    Attached as Exhibit 41 is a true and correct copy of a document produced by the

government that is Bates stamped ORRICK_ GM0000206.

      44.    Attached as Exhibit 42 is a true and correct copy of a document produced by Orrick

that is Bates stamped MORTON_00074630.

      45.    Attached as Exhibit 43 is a true and correct copy of a document produced by the

government that is Bates stamped ORRICK_SS00000253.

      46.    Attached as Exhibit 44 is a true and correct copy of a document produced by Orrick

that is Bates stamped MORTON_0007401 l.




                                            -5-
              Case 1:16-cr-00371-RA Document 816 Filed 10/28/19 Page 6 of 7




       4 7.    Attached as Exhibit 45 is a true and correct copy of a document produced by Orrick

that is Bates stamped MORTON_00074960.

       48.     Attached as Exhibit 46 is a true and correct copy of a document produced by the

government that is Bates stamped ORRICK_SS00000344.

       49.     Attached as Exhibit 4 7 is a true and correct copy of a document produced by Orrick

that is Bates stamped MORTON_00073786.

       50.     Attached as Exhibit 48 is true and correct copy of a document produced by the

government that is Bates stamped ORRICK_00001581.

       51.     Attached as Exhibit 49 is a true and correct copy of a document produced by the

government that is Bates stamped ORRICK_00001577.

       52.     Attached as Exhibit 50 is true and correct copy of a document produced by the

government that is Bates stamped ORRICK_00001853.

       53.     Attached as Exhibit 51 is a true and correct copy of a document produced by the

government that is Bates stamped ORRICK_SS00000373.

       54.     Attached as Exhibit 52 is a true and correct copy of a letter from Gregory Morvillo

to Michelle Morton, dated January 9, 2019.

       55.     Attached as Exhibit 53 is a true and correct copy of an email from J. Edward Brad-

ley to Samantha Lawson, dated July 16, 2019.

       56.     Attached as Exhibit 54 is a true and correct copy of a document produced by the

government that is Bates stamped ORRICK_GM00000679.

       57.     Attached as Exhibit 55 is a true and correct copy of a document produced by the

government that is Bates stamped ORRICK_SS00000262.




                                               -6-
        Case 1:16-cr-00371-RA Document 816 Filed 10/28/19 Page 7 of 7



               I hereby declare under penalty of perjury under the laws of the United States that

the foregoing is true and correct.



Dated: New York, New York
       October 28, 2019




                                              - 7-
